Exhibit 12.1 Brunswick Corporation Computation of Ratio of Earnings (Loss) to Fixed Charges(A) (In millions) Year Ended December 31, Earnings (loss) as Adjusted Earnings (loss) from continuing operations $ $ ) $ ) $ ) $ Add: Income tax provision (benefit) ) Interest and other financial charges included in expense Interest portion of rent expense Dividends received from 50%-or-less-owned affiliates Subtract: Earnings (loss) from 50%-or-less-owned affiliates ) ) $ $ $ ) $ ) $ Fixed Charges Interest and other financial charges $ Interest portion of rent expense Capitalized interest $ Ratio of earnings to fixed charges x x ) x ) x x (A) For computation of the ratio of earnings (loss) to fixed charges, earnings (loss) have been calculated by adding fixed charges to earnings (loss) from continuing operations before income taxes and dividends received from equity affiliates,thendeducting the undistributed earnings (loss) of affiliates.Fixed charges consist of interest expense, estimated interest portion of rental expense and capitalized interest.
